DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group II claims 14-20 drawn to a method for manufacturing a heat exchanger in the reply filed on June 14, 2021 is acknowledged.  The traversal is on the ground(s) that “the Office has failed to describe a materially different process of making the product of Invention I. Applicant believes the claimed methods of Invention II (e.g., claims 14, 17, and 18) correlate to the claimed structural features of the product (e.g., claims 4-7, 11, and 12)”.  This is not found persuasive because the requirement for restriction dated April 13, 2021 sets forth that wick of the product grouping could also be integrally formed or etched into a heat exchanger. Product claim 1 is not limited to specific morphology of the feed material (metal particles) to form the wick material itself, rather claim 1 limits the wick by positioning and macroscopic shaping of the material. The structural features of the wick material itself of claim 1 may be met by the wire mesh cutout process described in paragraph [0083] of the specification as filed, which is very different from the sintered powder process claimed in process claim 14. Wick material of the product claims may also be formed in an additive manufacturing process (see US 20190082560) that does not require the mold required of independent process claims 14 and 20. Applicant’s recognition of correlating structural features of dependent claims does not address breadth of all possible process to produce such features, and therefore such recognition is not persuasive in showing the product and process claims are not distinct. 
The requirement is still deemed proper and is therefore made FINAL.

Claims 1-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on June 14, 2021.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference character “62” which appears in Figs 2, 4, 8, 9, and 12.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
.
Appropriate correction is required.

Claim Interpretation
The limitations “one or more of its thickness and its porosity” in the last line of claim 19 will be interpreted as “one or more of the thickness of the portion of the wick material and the porosity of the portion of the wick material wick material” because the previously recited portion of the wick material is the structure which is compressed resulting in the adjustment as recited in claim 19. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Examiner notes that the elected claims exhibit several uncertainty issues regarding insufficient antecedent basis. Issues regarding insufficient antecedent basis arise where the claim contains no earlier recitation or limitation of the limitation lacking antecedent basis, and it would be unclear as to what element the limitation was referring. An earlier recited claim cannot provide antecedent basis for limitations in a latter recited claim if the latter recited claim does not 
Regarding clams 14 and 17-18, claim 14 recites the limitations "the first plate" and “the second plate” in the thirteenth line of the claim.  There is insufficient antecedent basis for this limitation in the claim. Claim 14 is independent, and does not introduce plates. The recitations of plates in lines 14, page 2 line 1, page 2 line 2, page 2 line 3 and page 2 line 4 of claim 14, “the first plate” and “the second plate” in claim 17, and “the first plate” in the second and third lines of claim 18 further have insufficient antecedent basis.
Regarding claims 14 and 17-18, it is not clear what “their inner faces” in the last line of the first page of claim 14 refers. While plates would at least inherently have at least one face, plates are not necessarily shaped to have a surface understood to be an “inner” face. The bounds of broadest reasonable interpretation of the structure encompassed by an “inner face” cannot be determined in view of the specification.  The limitations “the inner face of the first plate and/or the inner face of the second plate” in claim 17 are further indefinite for the above reasons. The limitation “the inner face of the first plate” recited in claim 18 is further indefinite for the above reasons.
Claim 14 recites the limitations "the peripheral sealing surface of the first plate" in lines 1 and 3 of the second page of claim 14 and “the peripheral sealing surface of the second plate” in lines 1-4 of the second page of claim 14. There is insufficient antecedent basis for this limitation in the claim. Sealing surfaces are not inherent features of plates. Any surface comprising a portion of the perimeter of a plate could be a peripheral surface.
Claims 15-18 are rejected under 35 USC 112(b) because they depend on claim 14. If claim 19 were intended to depend on claim 14, it would be rejected under 35 USC 112(b) for depending on claim 14.

Claim 16 is rejected under 35 USC 112(b) because it depends on claim 15.
Claim 16 recites the limitation "the mold cavity" in the last line of claim 16.  There is insufficient antecedent basis for this limitation in the claim. Claim 14 introduces a mold having a plurality of depressions but does not introduce a mold cavity. A cavity is not an inherent feature of a mold, as positive (convex) molds which function to merely form indentations do not have a cavity.
Claim 18 recites the limitation "the evaporation zone" in the last line of the claim.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 19 recites the limitation "The method of claim 19" in the preamble of the claim. There is insufficient antecedent basis for this limitation in the claim. It is not clear how claim 19 can refer to itself. Further the limitation “The method of claim 19, further comprising”. It cannot be determined which limitations claim 19 attempts to incorporate in referring to itself. For the purposes of applying prior art, claim 19 will be construed to depend on claim 14.
If claim 19 were intended to depend on claim 14, claim 19 recites the limitations "the fluid chamber" and “the working fluid” in the first two lines of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Further regarding claim 19, it is not clear to which step “the molding operation” refers. Steps in claim 14 which may be considered molding operations include: “providing a mold “providing a plurality of metal particles”, “filling the plurality of depressions with the plurality of metal particles”, “sintering the plurality of metal particles” or any combination thereof. Further claim 19 itself requires a “pressing step” which may itself be considered a molding operation. 

Regarding clam 20, claim 20 recites the limitations "the first plate" and “the second plate” in the twelfth to thirteenth lines of the claim.  There is insufficient antecedent basis for this limitation in the claim. Claim 20 is independent, and does not introduce plates. The recitations of plates in lines 13-17 of claim 20 lack sufficient antecedent basis.
Regarding claim 20, it is not clear what “their inner faces” in the thirteenth of claim 20 refers. While plates would at least inherently have at least one face, plates are not necessarily shaped to have a surface understood to be an “inner” face. The bounds of broadest reasonable interpretation of the structure encompassed by an “inner face” cannot be determined in view of the specification.  
Claim 20 recites the limitations " the peripheral sealing surface of the first plate " in lines 14 and 16 of the claim and “the peripheral sealing surface of the second plate” in lines 15 and 17 of the claim. There is insufficient antecedent basis for this limitation in the claim. Sealing surfaces are not inherent features of plates.
  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14-16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (US 20180259268).
Regarding claim 14, Zhou discloses a method for manufacturing a heat exchanger (apparatuses for cooling heat generating devices [0002]). Zhou discloses the heat exchanger comprising a wick (vapor chamber comprising a multi-layer wick [0047], Figs. 26-27 [0045-46]), the wick comprises a plurality of liquid flow passages for circulation of a working fluid in a liquid state (porous base wick layer 10, porous wick layer 20 defining a cap, a plurality of porous liquid supply posts 30 [0047], vapor may condense on and into the porous structure of the cap wick layer. Through capillary action, the condensed cooling fluid is transported through the cap wick layer and the plurality of porous liquid supply posts back into the base wick layer [0049])  and a plurality of primary gas flow passages for circulation of a working fluid in a gaseous state (vapor vents 40 [0047], vapor from the boiling cooling fluid rises from the base wick layer into the interstitial spaces around the plurality of porous liquid supply posts and between the base wick layer and the cap wick layer. The vapor further travels through the plurality of through-holes 40 defining vapor vents [0049]). Zhou discloses providing a mold (Figs. 4, 6B, 8B, 8C, 10, 14B, 
Zhou does not disclose that the sheet of wick material is placed and sealed between two separate plates. Zhou shows that the produced heat exchanger (complete vapor chamber 950 [0078]) forms an overall plate-structure with a flat upper surface when coupled to heat emitting 
Regarding claim 15, Zhou discloses the mold comprises a second surface (214) which has a height between that of the hole (218) and both the posts (220) and sidewalls (216) ([0056-57], Fig. 4, Fig. 6B). The second surface disclosed by Zhou meets the claimed definition of a reduced height area. 
Regarding claim 16, Zhou discloses that the same metal particles fill both the holes and the mold cavity defined by the reduced height surface [0055]. Filling with the same material meets the claimed “the same particles from which a remainder of the wick material is formed”. Instant claim 16 recites material options in the alternative.
Regarding claim 20, Zhou discloses a method for manufacturing a heat exchanger for a device (apparatuses for cooling heat generating devices [0002]). Zhou discloses the heat exchanger comprising a wick (vapor chamber comprising a multi-layer wick [0047], Figs. 26-27 [0045-46]), the wick comprises a plurality of liquid flow passages for circulation of a working fluid in a liquid state (porous base wick layer 10, porous wick layer 20 defining a cap, a plurality of 
Zhou does not disclose that the sheet of wick material is placed and sealed between two separate plates. Zhou shows that the produced heat exchanger (complete vapor chamber 950 [0078]) forms an overall plate-structure with a flat upper surface when coupled to heat emitting devices (Fig. 27, [0078]). As Zhou discloses that the heat exchanger is intended to control heat of a heat generating device [0002], [0078], Zhou places the wick material within sheet faces [0078], and sheet faces are sealingly joined at the periphery (crimped or welded [0078]), which would necessarily result in the sintered sheet of wick material between two planar surfaces, absent persuasive evidence of the significance of two separate plates, considering both the heat exchanger disclosed by Zhou and the claimed heat exchanger have the same function, the heat exchanger disclosed by Zhou only appears to differ from an assembly falling within the broadest reasonable interpretation of the heat exchanger formed by the process according to claim 14 in the geometric configuration of the sealing surfaces enclosing the wick material. Absent persuasive evidence of the significance of two separate sheets, the enclosure formed by Zhou formed by sealing surfaces of one sheet folded upon itself would have been an obvious change of shape from the enclosure formed by the claimed sealing surfaces of two separate sheets. See MPEP2144.04(IV)(B). 

Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (US 20180259268). as applied to claim 14 above, and further in view of Ju (Ju, Y. Sungtaek, et al. "Planar vapor chamber with hybrid evaporator wicks for the thermal management of high-heat-.
Regarding claims 17 and 18, Zhou discloses an embodiment in which the wick layer is formed on a copper patch (substrate which may be copper) [0073], and identifies copper as conductive [0053]. As Zhou identifies the copper as a substrate, and the evaporation occurs within spaces defined by wick material [0056-57], the copper patch disclosed by Zhou is in some evaporation area. Zhou does not disclose attaching the wick by metallurgical bonding.
Ju investigates wick design in vapor chamber type heat exchangers (Title, Introduction page 163 right column). Ju teaches brazing sintered wick material onto a copper substrate and then brazing that substrate onto a plate for sealing (Heat transfer performance of hybrid wicks section second paragraph page 166). Brazing is a type of metallurgical bonding.
Both Zhou and Ju teach forming a vapor chamber type heat exchanger comprising steps of attaching sintered wick material to a copper substrate. 
It would have been necessary for one of ordinary skill in the art to select some attachment process to fix the sintered wick material to the copper substrate in the process disclosed by Zhou. It would have been obvious for one of ordinary skill in the art to attach the sintered wick material to the copper substrate in the process disclosed by Zhou by brazing which, in view of Ju, is known to one of ordinary skill in the art to attach sintered wick material to copper substrates in forming a vapor chamber heat exchanger. Brazing is a metallurgical bonding process thereby meeting the claim limitations of claim 18. As attaching the wick to the substrate indirectly bonds the wick to the sheet which is relied upon to meet the plate limitations above, brazing the wick to the substrate would also meet the limitations of claim 17.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (US20180259268) as applied to claim 14 above (in the event claim 19 is intended to depend on claim 14), and further in view of Hou (US 8246902).

Hou teaches a process for manufacturing a plate-type heat exchanger for a device (column 1 lines 7-22). Hou teaches the manufacturing process comprises filling a mold with recessions and raised areas with metal particles (column 2 lines 13-20). Hou teaches that during the process of manufacturing the heat exchanger, after sintering, Hou teaches that the sintered chamber is vacuumed and filled with the working fluid before sealing (column 2 lines 38-41, claim 2). As evaporation is the mechanism by which the working fluid exchanges heat, the working fluid must have some finite vapor pressure; therefore, the vacuuming the sintered chamber and introducing working fluid to the vacuumed chamber would create a partial vacuum within the chamber in which the fluid is filled.
Both Zhou and Hou teach substantially similar processes for producing vapor chamber heat exchangers with sintered wicks formed from molded metal particles.  Both Zhou [0048], [0053] and Hou (column 2 lines 39-40) suggest water as the working fluid.
It would have been obvious for one of ordinary skill in the art to fill the vapor chamber in the process disclosed by Zhou according to the known process comprising creating a vacuum taught by Hou. As both the heat exchanger taught by Zhou and that taught by Hou are formed by introducing metal particles to a mold comprising recesses and raised areas, sintering the particles to form wick material, introducing working fluid of water to the sintered wick material and sealing the assembly, the heat exchanger disclosed by Zhou is sufficiently comparable to that taught by Hou that one of ordinary skill in the art could have applied the technique of filling the working fluid under a partial vacuum as taught by Hou (column 2 lines 38-41, claim 2) to yield the predictable results of a suitable atmosphere within the heat exchanger.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P O'KEEFE whose telephone number is (571)272-7647. The examiner can normally be reached MR 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P. O'KEEFE/            Examiner, Art Unit 1738                                                                                                                                                                                            
/ANTHONY J ZIMMER/            Primary Examiner, Art Unit 1736